Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/15/2022 has been entered.

Response to Amendment
Applicant’s amendments and remarks, filed 03/15/2022, are acknowledged. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. 

Status of Claims
Claims 1-12, 16, 17, 20-21 and 26-28 are currently under examination. Claim 19 is cancelled.

Priority
No priority claim has been filed. The effective filing date of the instant application of 04/27/2018 is acknowledged.


Interview Statement
Applicant’s summary of the interview on March 14, 2022, has been reviewed and is complete and accurate regarding the amendments overcoming the references Garbarino-Gjoreski-Sareen-Hendrawan-Steptoe-Tran for amended claim 1.

Response to Arguments
Applicant’s arguments filed 03/15/2022 regarding claim rejections under 35 U.S.C. 103 have been fully considered.
Regarding the claim rejections under 35 USC 103, Applicant has amended the independent claims for clarifying the scope of the invention with the introduction of new subject matter with the limitation “one or more stress-related parameters of the user based on the one or more monitored heart rate or activity, wherein one of the stress-related parameters comprises an LHPA (limbic-hypothalamic-pituitary-adrenal) axis activation threshold time period” and “providing, by the one or more computing devices within the LHPA axis activation threshold time period, instructions for presenting feedback to the user” changing the scope of the claims. The examiner is considering new consideration and grounds of rejection for clarifying his position with new references.
Applicant argues (on pages 13-15) regarding claims 1, 27 and 28 that the references of record Garbarino-Gjoreski-Sareen-Hendrawan-Steptoe-Tran as combination fails to disclose, teach, or suggest providing, by the one or more computing devices within the LHPA axis activation threshold time period, instructions for presenting feedback to the user, wherein the feedback is based on the determined correlations between the waist-hip measurement and the one or more stress-related parameters, and wherein a type of content in the feedback is determined based on the one or more stress-related parameters, as independent Claim 1 recites as critically directed to the amended limitation with the feedback is presented within the LHPA axis activation threshold time period.
In response, the examiner finds the amendments changing the scope of the claims and is considering new grounds of rejection to clarify his position to teach the amended limitations. However, after full consideration and search no prior art was found for the limitation “determining, by the one or more computing devices, one or more correlations between the waist-hip measurement and the one or more stress-related parameters of the user” being amended with “wherein one of the stress-related parameters comprises an LHPA (limbic-hypothalamic-pituitary-adrenal) axis activation threshold time period”.
Regarding the dependent claims 2-4, 10, 19-21, the Applicant argues (on page 15-16) that the additional references are not curing the deficiencies of Garbarino-Gjoreski-Sareen-Hendrawan-Steptoe-Tran as combination.
In response, absent to the contrary, the examiner is considering full new consideration and search to assess the allowability of the independent claims as discussed above and therefore provide the assessment of the allowability of the dependent claims.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12, 16, 17, 20-21 and 26-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims that depend directly or indirectly from independent claims 1 27 and 28 are rejected due to their dependency from claims 1, 27 and 28.
Claims 1, 27 and 28 recite “determine/determining one or more stress-related parameters of the user based on the one or more monitored heart rate or activity, wherein one of the stress-related parameters comprises an LHPA (limbic-hypothalamic-pituitary-adrenal) axis activation threshold time period”. Therefore this recitation is claiming that the determination of the “LHPA (limbic-hypothalamic-pituitary-adrenal) axis activation threshold time period” is “based on the one or more monitored heart rate or activity”. However, the original disclosure appears to define the “activation threshold time period” as being around 25 min for “chronic stress” as prior “potential cortisol release” (see [0053]-[0054]) and is recognized to possibly occur after a chronic stress with the heart rate being above it resting rate ([0053]-[0054]), which can be understood as any activity of the user. The disclosure describes the determination or modification of the “LHPA axis activation threshold time period” as based on “changes” in the “waist-hip ratio measurements” (WHR in [0055]). The disclosure appears to provide the determination of the “LHPA axis activation threshold time period” according to the WHR ([0096]-[0097]) but is silent on being directly based on the heart rate or activity of the user and the disclosure does not provide any algorithm for how to determine or adjust the LHPA axis activation threshold time period based on heart rate or activity itself. 
Therefore claims 1, 27 and 28 fail to comply with the written description requirement.
       
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 5-11 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claims that depend directly or indirectly from independent claim 5 are rejected due to their dependency from claim 5.  
Claim 5 claims in alternative “determining the one or more stress-related parameters comprises determining one or more of” parameters including “the LHPA axis activation threshold time period” which is already claimed in claim 1. Therefore the claim doesn’t actually set forth any further limitation since claim 1 already requires determining the LHPA axis activation threshold time period. Claim 5 doesn’t actually require anything more than what claim 1 already requires since the LHPA axis activation threshold time period determination of claim 1 fulfills the limitation of claim 5. Therefore, claims 1 and 5 are identical in scope.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Allowable Subject Matter
Claims 1, 27 and 28 recite with the amended limitation “determining one or more correlations between the waist-hip measurement and the one or more stress-related parameters of the user, wherein one of the stress-related parameters comprises an LHPA (limbic-hypothalamic-pituitary-adrenal) axis activation threshold time period” and the correlation between the waist-hip measurement or BMI measurements with the “LHPA (limbic-hypothalamic-pituitary-adrenal)  axis activation threshold time period” not found in the prior art. These subject matters are not found in the prior art. 
The only prior art found closely related to a correlation is Gluck et al. (2004 Ann. N.Y. Acad. Sci. 1032: 202–207; Pub.Date 2004) apparently showing no correlation between the WHR and the cortisol time response to a tress (Fig. 2) showing after 15 mins either an increase or no increase in cortisol release as a function of the WHR suggesting a correlation for only people having a craving for eating (Fig.2 for Binge Eating Disorder (BED)).
The closest prior art for the limitations of the independent claims are  Garbarino et al (2014 IEEE 2014 4th International Conference on Wireless Mobile Communication and Healthcare - Transforming Healthcare Through Innovations in Mobile and Wireless Technologies (MOBIHEALTH), Athens, Greece, 2014, pp. 39-42, doi: 10.1109/MOBIHEALTH.2014.7015904; Pub.Date 11/2014) in view of Gjoreski et al. (2017 J. Biomed. Informatics 73:159-170; Pub.Date 08/10/2017), Sareen et al. (USPN 20160247017 A1; Pub.Date 08/25/2016; Fil.Date 05/04/2016), Hendrawan et al. (2012 Internat. J. Psychophysiology 84:277-283; ePub.Date 04/09/2012), Steptoe et al. (2005 Internat. J. Obesity 29:1329-1337; ePub.Date 06/14/2005), Jain et al. (USPN 20170071551 A1; Pub.Date 03/16/2017; Fil.Date 06/15/2016), and Tran (USPN 20180001184 A1; Pub.Date 01/04/2018; Fil.Date 06/16/2021) with Garbarino modified in view of Gjoreski teaching a method comprising, by one or more computing devices: accessing, by the one or more computing devices, a [...waist-hip...] measurement of a user, detecting, by the one or more computing devices, start of a stress episode during one or more of heart rate or activity monitoring of the user and with Sareen teaching to access a waist-hip measurement of the user in real-time, Hendrawan teaching the stress response as related to the heart rate change and time of release of cortisol, Steptoe teaching the correlation between the waist-hip ratio and the HPA axis/hypothalamic-pituitary-adrenocortical axis and cortisol responses without specifically describing the cortisol response as the time of cortisol release/secretion onset, and Jain defining the LHPA axis activation threshold time period for the acute stress response and for the chronic stress response as being respectively around 5min and around 25-30min in general, with defining the acute and chronic stress response being identified with different heart rate and heart rate variation and Tran teaching monitoring with appropriate sensor the obesity of the subject via measurement of the BMI as known to be similar to the waist-hip ratio to monitor the effectiveness of the recommended dietary program. All these references do not teach  “determining one or more correlations between the waist-hip measurement and the one or more stress-related parameters of the user, wherein one of the stress-related parameters comprises an LHPA (limbic-hypothalamic-pituitary-adrenal)  axis activation threshold time period” and no other prior art were found to teach this limitation. 
Therefore the claims 1, 27 and 28 contain subject matters with the amended limitations “determining one or more correlations between the waist-hip measurement and the one or more stress-related parameters of the user, wherein one of the stress-related parameters comprises an LHPA (limbic-hypothalamic-pituitary-adrenal) axis activation threshold time period” and the correlation between the waist-hip measurement or BMI measurements with the “LHPA (limbic-hypothalamic-pituitary-adrenal)  axis activation threshold time period” that are not found in prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M MEHL whose telephone number is (571)272-0572. The examiner can normally be reached Monday-Friday 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH M RAYMOND can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK M MEHL/Examiner, Art Unit 3793

/COLIN T. SAKAMOTO/Primary Examiner, Art Unit 3793